Citation Nr: 1435302	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in April 2008.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2011 and May 2012, the Board remanded the appellant's claim for further development.  This matter is now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in April 2008.  The appellant is his widow.  She claims entitlement to service connection for the cause of the Veteran's death.

By way of background, the Veteran served in the Republic of Vietnam and, therefore, herbicide exposure is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  An April 2008 death certificate reflects that the cause of the Veteran's death was intracerebral hemorrhage, with a contributing cause listed as respiratory failure.  At the time of the Veteran's death, he was not service connected for any disability.

Most recently, in May 2012, the Board remanded the appellant's claim so that she could be provided with a new notice compliant with the VCAA and Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board also directed that the appellant be asked to identify any outstanding treatment records and provide the requisite Form 21-4142 authorizations, including for records of his final hospitalization at Hospital Hima San Pablo.  Finally, the Board directed that a VA medical opinion be obtained to address whether the principal or contributory cause of the Veteran's death was related to his active service (as he had no service connected disability). 

Pursuant to the Board's remand directives, a June 2012 notice letter was sent to the appellant that was compliant with the VCAA and Hupp, and which letter requested that the appellant identify any outstanding treatment records and provide the necessary Form 21-4142 authorizations, including for any outstanding records from the Veteran's final hospitalization at Hospital Hima San Pablo.  The Board notes that subsequently, the appellant never identified any outstanding records or provided the requested Forms 21-4142.  Also, pursuant to the Board's remand directives, a December 2012 VA medical opinion was obtained.

Regrettably, the Board finds that the December 2012 VA medical opinion is not adequate, and that this matter should be remanded for a new VA medical opinion.  Specifically, the VA examiner opined that it is not at least as likely as not that the cause of the Veteran's death was related to his active service.  The examiner essentially reasoned that intracerebral hemorrhage is not one of the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is available for veterans with herbicide exposure.  While the Board does acknowledge that intracerebral hemorrhage and respiratory failure and are not among those diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connected may be granted in the case of an herbicide exposed veteran, nevertheless, the Board notes that the appellant is not precluded from proving actual entitlement to service connection.  See Combee v. Brown, 5 Vet. App. 248 (1993).  In other words, those diseases listed in 38 C.F.R. § 3.309(e) are not an exclusive list of conditions for which service connection may be granted for an herbicide exposed veteran.  Rather, 38 C.F.R. § 3.309(e) is simply a list of those conditions for which service connection may be granted for certain herbicide exposed veterans without any evidence of the disease having been incurred in service and without any other proof of a nexus to service.  Therefore, this matter should be remanded for a new VA medical opinion to address whether the principal or contributory cause of the Veteran's death was related to his active service, including but not limited to conceded in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA medical examiner who provided the December 2012 VA medical opinion, if that physician is available (or to another VA physician if not available) to provide an addendum medical opinion to clarify and respond to the question of:

Whether it is "at least as likely as not" that any of the conditions that caused, or contributed substantially or materially, to the Veteran's death had its onset in service or is otherwise related to his active service.

The claims file should be provided to the VA examiner for review, including a copy of this remand, and the examiner should note that it has been reviewed.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

